Case: 19-60326      Document: 00515331505         Page: 1    Date Filed: 03/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                    No. 19-60326                              March 4, 2020
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

DARRYL A. WILLIAMS,

                                                 Petitioner-Appellant

v.

WARDEN CHERON NASH,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CV-857


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Darryl A. Williams, federal prisoner # 57620-018, moves for leave to
proceed in forma pauperis (IFP) on appeal from the district court’s dismissal of
his 28 U.S.C. § 2241 petition, which challenged the U.S.S.G. § 4B1.1 career
offender sentencing enhancement imposed in connection with his federal drug
conviction. By moving to proceed IFP on appeal, Williams challenges the
district court’s certification that his appeal is not taken in good faith. See


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60326    Document: 00515331505     Page: 2   Date Filed: 03/04/2020


                                 No. 19-60326

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an
appellant’s good faith “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
If the appeal is frivolous, we may dismiss it sua sponte. Baugh, 117 F.3d at
202 n.24; see also 5TH CIR. R. 42.2.
      With citations to Donawa v. U.S. Attorney General, 735 F.3d 1275 (11th
Cir. 2013), and the sentencing directives provided to the Sentencing
Commission by 28 U.S.C. § 994(h)(2), Williams argues that his prior Florida
drug convictions are not controlled substance offenses for purposes of § 4B1.1.
He also contends that the district court failed to consider his arguments that
his case should be resolved under the “case and controversy doctrine” and that
he is actually innocent of the sentencing enhancement.
      A petitioner can attack the validity of his sentence in a § 2241 petition
only if he can meet the requirements of the savings clause of 28 U.S.C. § 2255.
See § 2255(e); Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001); Reyes-
Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). This court has
repeatedly held that challenges to the validity of a sentencing enhancement do
not satisfy the savings clause of § 2255(e). See, e.g., In re Bradford, 660 F.3d
226, 230 (5th Cir. 2011); Padilla v. United States, 416 F.3d 424, 426-27 (5th
Cir. 2005); see also Kinder v. Purdy, 222 F.3d 209, 213 (5th Cir. 2000).
      Because Williams has failed to raise a nonfrivolous issue for appeal, his
motion to proceed IFP on appeal is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                       2